                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


J.L.N. By and Through His Guardian Ad
Litem Jose Nunez                                            Civil Action No. 17-cv-02097-L-MDD

                                              Plaintiff,
                                       V.
Grossmont Union High School District                          JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant's cross-motion is granted. The decision of the California Office of
Administrative Hearings is affirmed.




Date:          9/30/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
